;

!I’
;.
1
      OFFICE   OF ‘J-HE ATCOWP-JEY GENERAL   OF -l.XXAS
i                         AUSTIN
i         .,     .,
                                                                                           1;.,:; r ,
                                                                                           c’I.‘~l-,
                                                                                                 ./




konorcble         C. S~EEO&, pabe ~2


                 Rrtlole 3~02, Vernon(s                &luotot~ed eonas Civ-il Statutes,
J&3          In part IS follo::s:
                  “~k?mTz2 cn;- alstrict,               county     or’proclnzt
            OffLcer gl;:?ll rcc~zlre the           csrickes       of   c:opGtic:s,
           acJ%i&at3         4-J” Qle~~~:o   .in the   pmiommoe            of   iii.C
            ciueies he shall apply to the County Co:zxiosion-
            CPS~ Court of his county for authority to apIxint
           .suoh d+uties,      assistants     or clerks,. statln~ b-f
            srrorn aagllcation     the nu3ber needed, the posi-
            tion to be filled      a?d the amount to be paid.
            Said apgllcstion      shall be accoqsaiea        by a stnte-
            ment shonini; the probable receipts          frcx! fees,
            c~zmissiono end ccqxnantion          to be collcotcd      by
            said office    during tIna ffscal      year alla ‘the prob-
            able disbursosents      nhlch shall include all aalar-
            is% ana e5penscs of ssla office;          ana seid court
            shell~make its order a,uthorizing the appoint-
            ment of such deputies, assl%tants and clerks ana
            fix the oom2ensation to be paid them within the
         . limitations     herein presc’ribed and determine the
            number to be apsolnted as inthe           discretion     of
            said court may be proger; provided           that in no
            ease shall the Cormalssioners~ Court or any member.
            thereof 8tteqt to influence          the apfiointnent Of
           .any person as deputy, assistant          or Clark in any
            office.    tlgon the   entry   of  such  order tho officers
            applyTn& for such assistants;          de?utles or clerks
            shall be authorized to appoint theril; provided
            that said cox:ensation        shall not enceod the
           -ma;rimun aaoirot hercinsfter       set out.     The coqeh-
            sation which may be alloeed to the deputies,
           ~assistnnts or clerks above named for their scr-
            vices shall be a reasonable-one,          not to exceed
            tho following     enounts  :

                   II
                     .   .   .   .

                   a2.   In CountZoo hov1nz a population   of tven-
            Q-five     thouoand and one (25,0.31) and not more
            l2x.n thirty-seven   thoxwx?,   five htizdrw? (37,500)
            hkLiilte~lts,     first   i?z;ris,'iant or chlcf    depty'    uot
            to CSCCC~~    57~0 ITr.oilse?la 13013.a~~ ($z,or)o)     per  ammj
            OthcP   easFstfXits,     fhputies,     Or Ol.cPkS   not    to OX-
     I      cssil Sovcnteen          XG.ndrod .Doilo.rs ($l’[gO)         per amu:a
     1      e2cl-L. . . . n

/j
                               “.

         '1.   ,~ihc3 ahlary        of',a   stenogra&er   for ii& Cnlzlty


          2;  The salcr-y of a clcx% for,tho    Couz~ty .hage of
Zcndoreo~ County camotexceea      $17OC,;OO?er zrn~m and trust              .
Lo pala fmx2 the Of$'ficms   Salaz-y Flt36 of the county.